Exhibit 10.1

 

AMENDMENT AGREEMENT

 

THIS AGREEMENT made effective as of the 29th day of May, 2008

 

AMONG:               REPUBLIC GOLD LIMITED ACN 106 399 311, a body corporate
incorporated under the laws of Australia and having its registered office at 144
Cobra Road, Mareeba, Queensland, Australia 4880 (Facsimile No: (07) 4092 3797)

 

(the “Purchaser”)

 

AND:                      VISTA GOLD CORP., a body corporate incorporated under
the laws of the Yukon Territory, Canada and having an office at Suite 5, 7961
Shaffer Parkway, Littleton, Colorado, U.S.A., 80127 (Facsimile No: (720)
981-1186)

 

(“Vista”)

 

AND:                      VISTA GOLD (ANTIGUA) CORP., a body corporate
incorporated under the laws of Antigua and Barbuda and having its registered
office at 11 Old Parham Road, P.O. Box 1531, St. John’s, Antigua, W.I.

 

(“Vista Gold Antigua”)

 

WHEREAS:

 

A.            the Purchaser, Vista and Vista Gold Antigua (collectively, the
“Parties”) entered into a purchase and sale agreement dated the 4th of
April 2008 (the “Original Agreement”) pursuant to which Vista sold to the
Purchaser, and the Purchaser acquired from Vista, all of the issued and
outstanding shares of Vista Gold Antigua; and

 

B.            it has come to the attention of the Parties that the Original
Agreement contained a typographical error and the Parties wish to correct the
typographical error;

 

NOW THEREFORE in consideration of the mutual covenants and promises herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.             In paragraph 1 of Schedule B of the Original Agreement, the
reference to “José Melgarejo Biáñez” is deleted and “Juan José Melgarejo Blanez”
is substituted in its place.

 

2.             In paragraph 1 of Schedule B of the Original Agreement, the
reference to “José Melgarejo Ibanez” is deleted and “Juan José Melgarejo Blanez”
is substituted in its place.

 

3.             The Original Agreement, as amended hereby, shall continue in full
force and effect and the provisions of the Original Agreement, as hereby
amended, are ratified and confirmed in all respects.

 

4.             This Agreement and the Original Agreement shall be read and
construed together as if they constituted one document, provided that if there
is any inconsistency between the Original

 

--------------------------------------------------------------------------------


 

Agreement and the provisions of this Agreement, the provisions of this Agreement
shall govern.

 

5.             This Agreement may be executed in any number of counterparts,
each of which when delivered shall be deemed to be an original and all of which
together shall constitute one and the same document.  Such counterparts may be
delivered by facsimile and when so delivered shall be deemed to be an original.

 

IN WITNESS WHEREOF the Parties hereto have cause this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

REPUBLIC GOLD LIMITED ACN 106 399 311

 

 

 

 

By:

/s/ John Kelly

 

 

Name: John Kelly

 

Title: Director

 

 

 

 

VISTA GOLD CORP.

 

 

 

 

By:

/s/ Frederick H. Earnest

 

 

Name: Frederick H. Earnest

 

Title: President and Chief Operating
Officer

 

 

 

 

VISTA GOLD (ANTIGUA) CORP.

 

 

 

By:

/s/ John Kelly

 

 

Name: John Kelly

 

Title: Director

 

2

--------------------------------------------------------------------------------